Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 1 of 12 PageID #: 1636


                                                       AMENDED AND RESTATED BY-LAWS
                                                                     OF
                                                              SG BLOCKS, INC.,
                                                            a Delaware Corporation

                                                             (Effective January 30, 2017)

                                                                      ARTICLE I
                                                                       OFFICES

         Section 1.01 Offices. The address of the registered office of SG Blocks, Inc. (the “Corporation”) in the State of Delaware shall be in
 Wilmington, Delaware. The Corporation may have other offices, both within and without the State of Delaware, as the Board of Directors of the
 Corporation (the “Board”) from time to time shall determine or the business of the Corporation may require.

          Section 1.02 Books and Records. Any records maintained by the Corporation in the regular course of its business, including its stock
 ledger, books of account and minute books, may be maintained on any information storage device or method; provided that the records so kept can
 be converted into clearly legible paper form within a reasonable time. The Corporation shall so convert any records so kept upon the request of any
 person entitled to inspect such records pursuant to applicable law.

                                                                    ARTICLE II
                                                            MEETINGS OF THE STOCKHOLDERS

          Section 2.01 Annual Meeting. The annual meeting of the stockholders for the election of directors and for the transaction of such other
 business as may properly come before the meeting shall be held at such date, time and place, if any, as shall be determined by the Board and stated
 in the notice of the meeting.

           Section 2.02 Special Meetings. Special meetings of the Corporation’s stockholders, for whatever purpose, may be called by the Chief
 Executive Officer or the Board and shall be called by the Board or any of the Corporation’s officers at the written request of stockholders owning at
 least 20% of the entire capital stock of the Corporation issued and outstanding and entitled to vote at the meeting. Any such written request shall
 state the purpose(s) of the proposed meeting.

           Section 2.03 Adjournments. Any meeting of the stockholders, annual or special, may be adjourned from time to time to reconvene at the
 same or some other place, if any, and notice need not be given of any such adjourned meeting if the time and place, if any, thereof and the means of
 remote communication, if any, are announced at the meeting at which the adjournment is taken. At the adjourned meeting, the Corporation may
 transact any business that might have been transacted at the original meeting. If the adjournment is for more than 30 days, a notice of the
 adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. If after the adjournment, a new record date is fixed
 for stockholders entitled to vote at the adjourned meeting, the Board shall fix a new record date for notice of the adjourned meeting and shall give
 notice of the adjourned meeting to each stockholder of record entitled to vote at the adjourned meeting as of the record date fixed for notice of the
 adjourned meeting.


                                                                           1
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 2 of 12 PageID #: 1637



           Section 2.04 Notice of Meetings. Notice of the place, if any, date, hour, the record date for determining the stockholders entitled to vote at
 the meeting (if such date is different from the record date for stockholders entitled to notice of the meeting) and means of remote communication, if
 any, of every meeting of stockholders shall be given by the Corporation not less than 10 days nor more than 60 days before the meeting (unless a
 different time is specified by law) to every stockholder entitled to vote at the meeting as of the record date for determining the stockholders entitled
 to notice of the meeting. Notices of special meetings shall also specify the purpose(s) for which the meeting has been called. Except as otherwise
 provided herein or permitted by applicable law, notice to stockholders shall be in writing and delivered personally, mailed to the stockholders at
 their address appearing on the books of the Corporation or sent to an electronic mail address at which the stockholder has consented to receive
 notice. Notice of any meeting need not be given to any stockholder who shall, either before or after the meeting, submit a waiver of notice or who
 shall attend such meeting, except if the stockholder attends for the express purpose of objecting, at the beginning of the meeting, to the transaction
 of any business because the meeting is not lawfully called or convened. Any stockholder so waiving notice of the meeting shall be bound by the
 proceedings of the meeting in all respects as if due notice thereof had been given.

          Section 2.05 List of Stockholders. The officer of the Corporation who has charge of the stock ledger shall prepare a complete list of the
 stockholders entitled to vote at any meeting of stockholders, arranged in alphabetical order and showing the address of each stockholder and the
 number of shares of each class of capital stock of the Corporation registered in the name of each stockholder, at least 10 days before any meeting of
 the stockholders; provided, however, if the record date for determining the stockholders entitled to vote is less than 10 days before the date of the
 meeting, the list shall reflect the stockholders entitled to vote as of the 10th day before the meeting date. Such list shall be open to the examination
 of any stockholder, for any purpose germane to the meeting, on a reasonably accessible electronic network if the information required to gain
 access to such list was provided with the notice of the meeting or at the principal place of business of the Corporation during ordinary business
 hours for 10 days before the meeting. If the meeting is to be held at a place, the list shall also be produced and kept at the time and place of the
 meeting during the whole time thereof and may be inspected by any stockholder who is present. If the meeting is held solely by means of remote
 communication, the list shall also be open for inspection by any stockholder during the whole time of the meeting as provided by applicable law.
 Except as provided by applicable law, the stock ledger of the Corporation shall be the only evidence as to who are the stockholders entitled to
 examine the stock ledger and the list of stockholders or to vote in person or by proxy at any meeting of stockholders.

           Section 2.06 Quorum. Unless otherwise required by law, the Corporation’s Amended and Restated Certificate of Incorporation (the
 “Certificate of Incorporation”) or these by-laws, at each meeting of the stockholders, a majority in voting power of the shares of the Corporation
 entitled to vote at the meeting, present in person or represented by proxy, shall constitute a quorum. Whether or not a quorum is present, the
 holders of a majority of the voting power represented at the meeting may adjourn the meeting, in the manner provided in Section 2.03 until a quorum
 shall be present or represented. A quorum, once established, shall not be broken by the subsequent withdrawal of enough votes to leave less than
 a quorum. At any such adjourned meeting at which there is a quorum, any business may be transacted that might have been transacted at the
 meeting originally called.


                                                                            2
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 3 of 12 PageID #: 1638



           Section 2.07 Conduct of Meetings. The Board may adopt by resolution such rules and regulations for the conduct of the meeting of the
 stockholders as it shall deem appropriate. At every meeting of the stockholders, the chairperson of the Board, or in his or her absence or inability to
 act, the president, or, in his or her absence or inability to act, the person whom the Board shall appoint, shall act as chairperson of and preside at
 the meeting. The secretary or, in his or her absence or inability to act, the person whom the chairperson of the meeting shall appoint secretary of the
 meeting, shall act as secretary of the meeting and keep the minutes thereof. Except to the extent inconsistent with such rules and regulations as
 adopted by the Board, the chairperson of any meeting of the stockholders shall have the right and authority to prescribe such rules, regulations
 and procedures and to do all such acts as, in the judgment of such chairperson, are appropriate for the proper conduct of the meeting. Such rules,
 regulations or procedures, whether adopted by the Board or prescribed by the chairperson of the meeting, may include, without limitation, the
 following: (a) the establishment of an agenda or order of business for the meeting; (b) the determination of when the polls shall open and close for
 any given matter to be voted on at the meeting; (c) rules and procedures for maintaining order at the meeting and the safety of those present; (d)
 limitations on attendance at or participation in the meeting to stockholders of record of the corporation, their duly authorized and constituted
 proxies or such other persons as the chairperson of the meeting shall determine; (e) restrictions on entry to the meeting after the time fixed for the
 commencement thereof; and (f) limitations on the time allotted to questions or comments by participants.

           Section 2.08 Voting; Proxies. Unless otherwise required by law or the Certificate of Incorporation, the election of directors shall be
 decided by a plurality of the votes cast at a meeting of the stockholders by the holders of stock entitled to vote in the election. Unless otherwise
 required by law, the Certificate of Incorporation or these by-laws, any matter, other than the election of directors, brought before any meeting of
 stockholders shall be decided by the affirmative vote of the majority of shares present in person or represented by proxy at the meeting and entitled
 to vote on the matter. Each stockholder entitled to vote at a meeting of stockholders or to express consent to corporate action in writing without a
 meeting may authorize another person or persons to act for such stockholder by proxy, but no such proxy shall be voted or acted upon after three
 years from its date, unless the proxy provides for a longer period. A proxy shall be irrevocable if it states that it is irrevocable and if, and only as
 long as, it is coupled with an interest sufficient in law to support an irrevocable power. A stockholder may revoke any proxy which is not
 irrevocable by attending the meeting and voting in person or by delivering to the secretary a revocation of the proxy or a new proxy bearing a later
 date. Voting at meetings of stockholders need not be by written ballot.

           Section 2.09 Inspectors at Meetings of Stockholders. The Board, in advance of any meeting of stockholders, may, and shall if required by
 law, appoint one or more inspectors, who may be employees of the Corporation, to act at the meeting or any adjournment thereof and make a written
 report thereof. The Board may designate one or more persons as alternate inspectors to replace any inspector who fails to act. If no inspector or
 alternate is able to act at a meeting, the person presiding at the meeting shall appoint one or more inspectors to act at the meeting. Each inspector,
 before entering upon the discharge of his or her duties, shall take and sign an oath faithfully to execute the duties of inspector with strict
 impartiality and according to the best of his or her ability. The inspectors shall: (a) ascertain the number of shares outstanding and the voting
 power of each; (b) determine the shares represented at the meeting, the existence of a quorum and the validity of proxies and ballots; (c) count all
 votes and ballots; (d) determine and retain for a reasonable period a record of the disposition of any challenges made to any determination by the
 inspectors; and (e) certify their determination of the number of shares represented at the meeting and their count of all votes and ballots. The
 inspectors may appoint or retain other persons or entities to assist the inspectors in the performance of their duties. Unless otherwise provided by
 the Board, the date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote at a meeting shall be
 announced at the meeting. No ballot, proxies, votes or any revocation thereof or change thereto shall be accepted by the inspectors after the
 closing of the polls unless the Court of Chancery of the State of Delaware, upon application by a stockholder, determines otherwise. In determining
 the validity and counting of proxies and ballots cast at any meeting of stockholders, the inspectors may consider such information as is permitted
 by applicable law. No person who is a candidate for office at an election may serve as an inspector at such election.


                                                                            3
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 4 of 12 PageID #: 1639



           Section 2.10 Written Consent of Stockholders Without a Meeting. Unless otherwise provided in the Certificate of Incorporation, any
 action required or permitted to be taken at any annual or special meeting of stockholders of the Corporation may be taken without a meeting,
 without prior notice and without a vote, if a consent in writing, setting forth the action to be taken, is signed by the holders of outstanding stock
 having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all stockholders
 entitled to vote thereon were present and voted. Such stockholder consents shall be valid only if delivered (by hand or by certified or registered
 mail, return receipt requested) to the Corporation’s registered office in the State of Delaware, its principal place of business or an officer or agent of
 the Corporation having custody of the book in which proceedings of meetings of stockholders are recorded. Every written consent shall bear the
 date of signature of each stockholder who signs the consent, and no written consent shall be effective to take the corporate action referred to
 therein unless, within 60 days of the earliest dated consent delivered in the manner required by this Section 2.10, written consents signed by a
 sufficient number of holders to take action are delivered to the Corporation as discussed. Prompt notice of the taking of the corporate action
 without a meeting by less than unanimous written consent shall, to the extent required by applicable law, be given to those stockholders who have
 not consented in writing, and who, if the action had been taken at a meeting, would have been entitled to notice of the meeting if the record date for
 notice of such meeting had been the date that written consents signed by a sufficient number of holders to take the action were delivered to the
 Corporation.

          Section 2.11 Fixing the Record Date.

           (a) In order that the Corporation may determine the stockholders entitled to notice of or to vote at any meeting of stockholders or any
 adjournment thereof, the Board may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date
 is adopted by the Board, and which record date shall not be more than 60 nor less than 10 days before the date of such meeting. If the Board so
 fixes a date, such date shall also be the record date for determining the stockholders entitled to vote at such meeting unless the Board determines,
 at the time it fixes such record date, that a later date on or before the date of the meeting shall be the date for making such determination. If no
 record date is fixed by the Board, the record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be
 at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next
 preceding the day on which the meeting is held. A determination of stockholders of record entitled to notice of or to vote at a meeting of
 stockholders shall apply to any adjournment of the meeting; provided, however, that the Board may fix a new record date for the determination of
 stockholders entitled to vote at the adjourned meeting and in such case shall also fix as the record date for stockholders entitled to notice of such
 adjourned meeting the same or an earlier date as that fixed for the determination of stockholders entitled to vote therewith at the adjourned meeting.

           (b) In order that the Corporation may determine the stockholders entitled to consent to corporate action in writing without a meeting, the
 Board may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the Board,
 and which record date shall not be more than 10 days after the date upon which the resolution fixing the record date is adopted by the Board. If the
 Board has not fixed a record date, the record date for determining stockholders entitled to consent to corporate action in writing without a meeting
 shall be as follows: (i) when no prior action by the Board is required by law, the record date for such purpose shall be the first date on which a
 signed written consent setting forth the action taken or proposed to be taken is delivered to the Corporation by delivery (by hand, or by certified or
 registered mail, return receipt requested) to its registered office in the State of Delaware, its principal place of business or an officer or agent of the
 Corporation having custody of the book in which proceedings of meetings of stockholders are recorded; and (ii) if prior action by the Board is
 required by law, the record date for such purpose shall be at the close of business on the day on which the Board adopts the resolution taking such
 prior action.


                                                                              4
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 5 of 12 PageID #: 1640



           (c) In order that the Corporation may determine the stockholders entitled to receive payment of any dividend or other distribution or
 allotment of any rights, the stockholders entitled to exercise any rights in respect of any change, conversion or exchange of stock or for the
 purpose of any other lawful action, the Board may fix a record date, which record date shall not precede the date upon which the resolution fixing
 the record date is adopted, and which record date shall be not more than 60 days prior to such receipt, exercise or other action. If no record date is
 fixed, the record date for determining stockholders for any such action shall be at the close of business on the day on which the Board adopts the
 resolution relating thereto.

                                                                     ARTICLE III
                                                                   BOARD OF DIRECTORS

          Section 3.01 General Powers. The business and affairs of the Corporation shall be managed by or under the direction of the Board. The
 Board may adopt such rules and procedures, not inconsistent with the Certificate of Incorporation, these by-laws or applicable law, as it may deem
 proper for the conduct of its meetings and the management of the Corporation.

           Section 3.02 Number; Term of Office. Subject to the rights of the holders of any series of preferred stock then outstanding to elect
 additional directors under specified circumstances, the number of directors shall be determined by resolution of the Board. Each director shall hold
 office until a successor is duly elected at the annual meeting of the stockholders and qualified or until the director’s earlier death, resignation,
 disqualification or removal.

          Section 3.03 Vacancies and Newly Created Directorships. Any vacancies or newly created directorships resulting from an increase in the
 authorized number of directors occurring in the Board may be filled by the affirmative votes of a majority of the remaining members of the Board,
 although less than a quorum. A director so elected shall hold office until the earlier of the expiration of the term of office of the director whom he or
 she has replaced, a successor is duly elected and qualified or such director’s death, resignation or removal.

          Section 3.04 Resignation and Removal. Any director may resign at any time by notice given in writing or by electronic transmission to the
 Corporation. Such resignation shall take effect at the date of receipt of such notice by the Corporation or at such later time as is therein specified.
 Any or all directors may be removed, with or without cause, at any time, by vote of the holders of a majority of the shares entitled to vote at an
 election of directors, or by written consent of the holders of shares pursuant to Section 2.10 hereof.

         Section 3.05 Regular Meetings. Regular meetings of the Board may be held without notice at such times and at such places as may be
 determined from time to time by the Board or its chairperson.

          Section 3.06 Special Meetings. Special meetings of the Board may be held at such times and at such places as may be determined by the
 chairperson of the Board or the president on at least 24 hours notice to each director given by one of the means specified in Section 3.09 hereof
 other than by mail, or on at least three days notice if given by mail. Special meetings shall be called by the chairperson of the Board or the president
 in like manner and on like notice on the written request of one-third of the directors.


                                                                             5
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 6 of 12 PageID #: 1641



          Section 3.07 Telephone Meetings. Board or Board committee meetings may be held by means of telephone conference or other
 communications equipment by means of which all persons participating in the meeting can hear each other and be heard. Participation by a director
 in a meeting pursuant to this Section 3.07 shall constitute presence in person at such meeting.

         Section 3.08 Adjourned Meetings. A majority of the directors present at any meeting of the Board, including an adjourned meeting,
 whether or not a quorum is present, may adjourn and reconvene such meeting to another time and place. At least 24 hours notice of any adjourned
 meeting of the Board shall be given to each director whether or not present at the time of the adjournment, if such notice shall be given by one of
 the means specified in Section 3.09 hereof other than by mail, or at least three days notice if by mail. Any business may be transacted at an
 adjourned meeting that might have been transacted at the meeting as originally called.

          Section 3.09 Notices. Subject to Section 3.06, Section 3.08 and Section 3.10 hereof, whenever notice is required to be given to any director
 by applicable law, the Certificate of Incorporation or these by-laws, such notice shall be deemed given effectively if given in person or by
 telephone, mail addressed to such director at such director’s address as it appears on the records of the Corporation, facsimile, e-mail or by other
 means of electronic transmission.

          Section 3.10 Waiver of Notice. Whenever the giving of any notice to directors is required by applicable law, the Certificate of
 Incorporation or these by-laws, a waiver thereof, given by the director entitled to the notice, whether before or after such notice is required, shall be
 deemed equivalent to notice. Attendance by a director at a meeting shall constitute a waiver of notice of such meeting except when the director
 attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business on the ground that the
 meeting was not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special Board or
 committee meeting need be specified in any waiver of notice.

           Section 3.11 Organization. At each meeting of the Board, the chairperson of the Board or, in his or her absence, another director selected
 by the Board shall preside. The secretary shall act as secretary at each meeting of the Board. If the secretary is absent from any meeting of the
 Board, an assistant secretary shall perform the duties of secretary at such meeting; and in the absence from any such meeting of the secretary and
 all assistant secretaries, the person presiding at the meeting may appoint any person to act as secretary of the meeting.

          Section 3.12 Quorum of Directors. The presence of a majority of the Board shall be necessary and sufficient to constitute a quorum for
 the transaction of business at any meeting of the Board.

          Section 3.13 Action By Majority Vote. Except as otherwise expressly required by these by-laws, the Certificate of Incorporation or by
 applicable law, the vote of a majority of the directors present at a meeting at which a quorum is present shall be the act of the Board.


                                                                             6
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 7 of 12 PageID #: 1642



           Section 3.14 Action Without Meeting. Unless otherwise restricted by the Certificate of Incorporation or these by-laws, any action
 required or permitted to be taken at any meeting of the Board or of any committee thereof may be taken without a meeting if all directors or members
 of such committee, as the case may be, consent thereto in writing or by electronic transmission, and the writings or electronic transmissions are
 filed with the minutes of proceedings of the Board or committee in accordance with applicable law.

           Section 3.15 Committees of the Board. The Board may designate one or more committees, each committee to consist of one or more of the
 directors of the Corporation. The Board may designate one or more directors as alternate members of any committee, who may replace any absent
 or disqualified member at any meeting of the committee. If a member of a committee shall be absent from any meeting, or disqualified from voting
 thereat, the remaining member or members present at the meeting and not disqualified from voting, whether or not such member or members
 constitute a quorum, may, by a unanimous vote, appoint another member of the Board to act at the meeting in the place of any such absent or
 disqualified member. Any such committee, to the extent permitted by applicable law, shall have and may exercise all the powers and authority of the
 Board in the management of the business and affairs of the Corporation and may authorize the seal of the Corporation to be affixed to all papers
 that may require it to the extent so authorized by the Board. Unless the Board provides otherwise, at all meetings of such committee, a majority of
 the then-authorized members of the committee shall constitute a quorum for the transaction of business, and the vote of a majority of the members
 of the committee present at any meeting at which there is a quorum shall be the act of the committee. Each committee shall keep regular minutes of
 its meetings. Unless the Board provides otherwise, each committee designated by the Board may make, alter and repeal rules and procedures for the
 conduct of its business. In the absence of such rules and procedures, each committee shall conduct its business in the same manner as the Board
 conducts its business pursuant to this Article III.

          Section 3.16 Nominations.

           (a) Nominations for election to the Board may be made by directors or by any stockholder of the Corporation entitled to notice of, and to
 vote for directors at, any meeting called for the election of directors. Nominations, other than those made by or on behalf of directors of the
 Corporation, shall be made in writing and shall be received by the chairperson of the Board not later than: (i) for an election of directors to be held
 at an annual meeting of stockholders, 60 days prior to the anniversary date of the immediately preceding annual meeting; and (ii) for an election of
 directors to be held at a special meeting of stockholders, the close of business on the 15th day following the date on which notice of the meeting is
 first given to stockholders or public disclosure of the meeting is made.

           (b) The notification required by this Section 3.16 shall contain the following information to the extent known to the notifying stockholder:
 (i) the name and residence address of each proposed nominee and of the notifying stockholder; (ii) the principal occupation of each proposed
 nominee; (iii) a representation that the notifying stockholder intends to appear in person or by proxy at the meeting to nominate the person or
 persons specified in the notice; (iv) the total number of shares of the Corporation that will be voted for each proposed nominee; (v) the total
 number of shares of the Corporation owned by the notifying stockholder; (vi) a description of all arrangements or understandings between the
 notifying stockholder and each nominee and any other person or persons (naming that person or persons) pursuant to which the nomination or
 nominations are to be made by the notifying stockholder; (vii) any other information regarding each nominee proposed by the stockholder that
 would be required to be included in a proxy statement filed with the Securities and Exchange Commission; and (viii) the consent of each nominee to
 serve as a director of the Corporation if elected. If the information submitted to the Corporation within the time prescribed in this Section 3.16 is
 determined by the chairperson of the Board to be deficient in any manner, the chairperson shall advise the notifying stockholder in writing of the
 deficiencies not later than the close of business on the fifth day following the date that the Corporation first received written notice of the
 nomination made by the notifying stockholder. The notifying stockholder must then cure such deficiencies by sending a revised notification, in
 writing, giving the required information that the chairperson of the Board must receive not later than the fifth day following the date that the
 notifying stockholder received notice from the Corporation of the deficiencies in his or her written nomination. Notwithstanding the above, these
 nominating procedures shall not apply to any special meeting of the stockholders of the Corporation called for the election of directors in which
 notice of the meeting was not given to stockholders at least 20 days prior to the day named for the meeting.


                                                                            7
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 8 of 12 PageID #: 1643



           Section 3.17 Compensation. Unless otherwise restricted by the Certificate of Incorporation, the Board may determine the compensation of
 directors. In addition, as determined by the Board, directors may be reimbursed by the Corporation for their expenses, if any, in the performance of
 their duties as directors. No such compensation or reimbursement shall preclude any director from serving the Corporation in any other capacity
 and receiving compensation therefor.

                                                                       ARTICLE IV
                                                                        OFFICERS

          Section 4.01 Positions and Election. The Board shall elect or appoint officers of the Corporation. Such officers may include a chairperson
 of the Board, a president, a treasurer and a secretary. The Board, in its discretion, may also elect one or more vice chairpeople (who must be
 directors) and one or more vice presidents, assistant treasurers, assistant secretaries and other officers. Any individual may be elected to, and may
 hold, more than one office of the Corporation.

           Section 4.02 Term. Each officer of the Corporation shall hold office until such officer’s successor is elected and qualified or until such
 officer’s earlier death, resignation or removal. The Board may remove any officer elected or appointed by the Board at any time, with or without
 cause, by the majority vote of the directors then in office. The removal of an officer shall be without prejudice to his or her contract rights, if any.
 The election or appointment of an officer shall not of itself create contract rights. Any officer of the Corporation may resign at any time by giving
 written notice of his or her resignation to the president or the secretary. Any such resignation shall take effect at the time specified therein or, if the
 time when it shall become effective is not specified therein, immediately upon its receipt. Unless otherwise specified therein, the acceptance of such
 resignation shall not be necessary to make it effective. Should any vacancy occur among the officers, the Board shall appoint a person to fill the
 position for the unexpired portion

          Section 4.03 Chairperson of the Board. The chairperson of the Board, if any, shall preside at all meetings of the stockholders and of the
 directors at which he or she is present and shall have such authority and perform such duties as the Board may from time to time designate.

           Section 4.04 The President. The president shall have general supervision over the business of the Corporation and other duties incident
 to the office of president, and any other duties as the Board may assign from time to time subject to the control of the Board in each case.

          Section 4.05 Vice Presidents. Each vice president shall have such powers and perform such duties as the chairperson of the Board or the
 president may assign to him or her from time to time.


                                                                              8
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 9 of 12 PageID #: 1644



           Section 4.06 The Secretary. The secretary shall attend all sessions of the Board and all meetings of the stockholders and record all votes
 and the minutes of all proceedings in a book to be kept for that purpose, and shall perform like duties for committees when required. He or she shall
 give, or cause to be given, notice of all meetings of the stockholders and meetings of the Board and shall perform such other duties as the Board or
 president may prescribe. The secretary shall keep in safe custody the seal of the Corporation, if any, and have authority to affix the seal to all
 documents requiring it and attest to the same.

          Section 4.07 The Treasurer. The treasurer shall have the custody of the corporate funds and securities, except as otherwise provided by
 the Board, shall keep full and accurate accounts of receipts and disbursements in books belonging to the Corporation and shall deposit all moneys
 and other valuable effects in the name and to the credit of the Corporation in such depositories as the Board may designate. The treasurer shall
 disburse the funds of the Corporation as the Board may order, taking proper vouchers for such disbursements, and shall render to the president
 and the directors, at the regular meetings of the Board, or whenever they may require it, an account of all his or her transactions as treasurer and of
 the financial condition of the Corporation.

          Section 4.08 Duties of Officers May be Delegated. In case any officer is absent, or for any other reason that the Board may deem
 sufficient, the president or the Board may delegate for the time being the powers or duties of such officer to any other officer or to any director.

                                                                       ARTICLE V
                                                          S TOCK CERTIFICATES AND THEIR TRANSFER

          Section 5.01 Certificates Representing Shares. The shares of stock of the Corporation shall be represented by certificates; provided that
 the Board may provide by resolution or resolutions that some or all of any class or series shall be uncertificated shares that may be evidenced by a
 book-entry system maintained by the registrar of such stock. If shares are represented by certificates, such certificates shall be in the form, other
 than bearer form, approved by the Board. The certificates representing shares of stock of each class shall be signed by, or in the name of, the
 Corporation by the chairperson, any vice chairperson, the president or any vice president and by the secretary, any assistant secretary, the
 treasurer or any assistant treasurer. Any or all such signatures may be facsimiles. Although any officer, transfer agent or registrar whose manual or
 facsimile signature is affixed to such a certificate ceases to be such officer, transfer agent or registrar before such certificate has been issued, it may
 nevertheless be issued by the Corporation with the same effect as if such officer, transfer agent or registrar were still such at the date of its issue.

           Section 5.02 Transfers of Stock. Stock of the Corporation shall be transferable in the manner prescribed by law and in these by-laws.
 Transfers of stock shall be made on the books of the Corporation only by the holder of record thereof, by such person’s attorney lawfully
 constituted in writing and, in the case of certificated shares, upon the surrender of the certificate thereof, which shall be cancelled before a new
 certificate or uncertificated shares shall be issued. No transfer of stock shall be valid as against the Corporation for any purpose until it shall have
 been entered in the stock records of the Corporation by an entry showing from and to whom transferred. To the extent designated by the president
 or any vice president or the treasurer of the Corporation, the Corporation may recognize the transfer of fractional uncertificated shares, but shall not
 otherwise be required to recognize the transfer of fractional shares.


                                                                              9
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 10 of 12 PageID #:
                                    1645


         Section 5.03 Transfer Agents and Registrars. The Board may appoint, or authorize any officer or officers to appoint, one or more transfer
agents and one or more registrars.

         Section 5.04 Lost, Stolen or Destroyed Certificates. The Board may direct a new certificate or uncertificated shares to be issued in place
of any certificate theretofore issued by the Corporation alleged to have been lost, stolen or destroyed upon the making of an affidavit of that fact
by the owner of the allegedly lost, stolen or destroyed certificate. When authorizing such issue of a new certificate or uncertificated shares, the
Board may, in its discretion and as a condition precedent to the issuance thereof, require the owner of the lost, stolen or destroyed certificate, or the
owner’s legal representative, to give the Corporation a bond sufficient to indemnify it against any claim that may be made against the Corporation
with respect to the certificate alleged to have been lost, stolen or destroyed or the issuance of such new certificate or uncertificated shares.

                                                                    ARTICLE VI
                                                                  GENERAL PROVISIONS

           Section 6.01 Seal. The seal of the Corporation shall be in such form as shall be approved by the Board. The seal may be used by causing
it or a facsimile thereof to be impressed, affixed, reproduced or otherwise, as may be prescribed by law or custom or by the Board.

         Section 6.02 Fiscal Year. The fiscal year of the Corporation shall end on December 31 of each year.

         Section 6.03 Checks, Notes, Drafts, Etc. All checks, notes, drafts or other orders for the payment of money of the Corporation shall be
signed, endorsed or accepted in the name of the Corporation by such officer, officers, person or persons as from time to time may be designated by
the Board or by an officer or officers authorized by the Board to make such designation.

          Section 6.04 Dividends. Subject to applicable law and the Certificate of Incorporation, the Board may declare dividends upon the shares of
capital stock of the Corporation at any regular or special meeting of the Board. Dividends may be paid in cash, in property or in shares of the
Corporation’s capital stock, unless otherwise provided by applicable law or the Certificate of Incorporation.

          Section 6.05 Conflict With Applicable Law or Certificate of Incorporation. These by-laws are adopted subject to any applicable law and
the Certificate of Incorporation. Whenever these by-laws may conflict with any applicable law or the Certificate of Incorporation, such conflict shall
be resolved in favor of such law or the Certificate of Incorporation.

                                                                   ARTICLE VII
                                                 PERSONAL LIABILITY, INDEMNIFICATION AND INSURANCE

           Section 7.01 Personal Liability of Directors. To the fullest extent permitted by law, a director of the Corporation shall not be personally
liable to the Corporation or to its stockholders for monetary damages for any breach of fiduciary duty as a director. No amendment to, modification
of or repeal of this Section 7.01 shall apply to or have any effect on the liability or alleged liability of any director of the Corporation for or with
respect to any acts or omissions of such director occurring prior to such amendment.


                                                                           10
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 11 of 12 PageID #:
                                    1646


         Section 7.02 Indemnification.

         (a) The Corporation shall indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the
Corporation) by reason of the fact that the person is or was a director, officer, employee or agent of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by the person in
connection with such action, suit or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in, or not
opposed to, the best interests of the Corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe the
conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that the person seeking indemnification did not act in good faith and in a
manner which the person reasonably believed to be in or not opposed to the best interests of the Corporation, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that the conduct was unlawful.

          (b) The Corporation shall indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the right of the Corporation to procure a judgment in its favor by reason of the fact that the person is or was a
director, officer, employee or agent of the Corporation, or is or was serving at the request of the Corporation as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise against expenses (including attorneys’ fees) actually and reasonably
incurred by the person in connection with the defense or settlement of such action or suit if the person acted in good faith and in a manner the
person reasonably believed to be in or not opposed to the best interests of the Corporation and except that no indemnification shall be made in
respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the Corporation, unless and only to the extent
that the Court of Chancery of the State of Delaware or the court in which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for
such expenses which the Court of Chancery or such other court shall deem proper.

         (c) To the extent that a director, officer, employee or agent of the Corporation has been successful on the merits or otherwise in defense of
any action, suit or proceeding referred to in Section 7.02(a) and Section 7.02(b) of this Article VII, or in defense of any claim, issue or matter therein,
the person shall be indemnified against expenses (including attorneys’ fees) actually and reasonably incurred by the person in connection
therewith.

         (d) Any indemnification under Section 7.02(a) and Section 7.02(b) of this Article VII (unless ordered by a court) shall be made by the
Corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee or agent is proper in
the circumstances because the person met the applicable standard of conduct set forth in such Section 7.02(a) and Section 7.02(a). Such
determination shall be made: (i) by the Board by a majority vote of a quorum consisting of directors who were not parties to such action, suit or
proceeding; (ii) if such a quorum is not obtainable, or, even if obtainable, a quorum of disinterested directors so directs, by independent legal
counsel in a written opinion; or (iii) by the stockholders of the Corporation.


                                                                            11
Case 1:20-cv-00550-ARR-SMG Document 29-33 Filed 06/13/20 Page 12 of 12 PageID #:
                                    1647


          (e) Expenses (including attorneys’ fees) incurred by an officer or director in defending any civil, criminal, administrative or investigative
action, suit or proceeding may be paid by the Corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that such person is not entitled to
be indemnified by the Corporation authorized in this Article VII. Such expenses (including attorneys' fees) incurred by other employees and agents
may be so paid upon such terms and conditions, if any, as the Board deems appropriate.

         (f) The indemnification and advancement of expenses provided by, or granted pursuant to, the other sections of this Article VII shall not
be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any law, by-law,
agreement, vote of stockholders or disinterested directors or otherwise, both as to action in an official capacity and as to action in another capacity
while holding such office.

         (g) For purposes of this Article VII, references to “the Corporation” shall include, in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or agents so that any person who is or was a director, officer,
employee or agent of such constituent corporation, or is or was serving at the request of such constituent corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions
of this Article VII with respect to the resulting or surviving corporation as the person would have with respect to such constituent corporation if its
separate existence had continued.

         (h) For purposes of this Article VII, references to “other enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on a person with respect to an employee benefit plan; and references to “serving at the request of the
Corporation” shall include any service as a director, officer, employee or agent of the Corporation which imposes duties on, or involves service by,
such director, officer, employee or agent with respect to any employee benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the Corporation” as referred to in this Article VII.

         (i) The indemnification and advancement of expenses provided by, or granted pursuant to, this Article VII shall, unless otherwise provided
when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the
heirs, executors and administrators of such a person.

         Section 7.03 Insurance. The Corporation may purchase and maintain insurance on behalf of any person who is or was a director, officer,
employee or agent of the Corporation, or is or was serving at the request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against any liability asserted against him or her and incurred by him or her in any
such capacity, or arising out of his or her status as such, whether or not the Corporation would have the power to indemnify him or her against
such liability under applicable law.

                                                                     ARTICLE VIII
                                                                      AMENDMENTS

         These by-laws may be amended, altered, changed, adopted and repealed or new by-laws adopted by the Board of Directors. The
stockholders may make additional by-laws and may alter and repeal any by-laws, whether such by-laws were originally adopted by them or
otherwise, by the affirmative vote of the holders of at least two-thirds of the voting power of the shares of the Corporation entitled to vote.

                                                                         *****


                                                                           12
